DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply to the April 13, 2021 Office Action, filed on July 12, 2021 is acknowledged.
Any objection or rejection of record in the previous Office Action not addressed herein is withdrawn in light of Applicants’ arguments and/or amendments.

Claim Status
Claim 4 is cancelled.  Claims 1-3 and 5-20 are pending.  Claims 1 and 3 are amended.  Claims 1-3 and 5-20 are currently under examination.  

Specification - withdrawn
Objection to the disclosure is withdrawn in view of Applicant’s amendment to the specification filed on July 12, 2021 on p. 2, line 3 to correct "it Cas" to read "Cas".  

Claim Objections - withdrawn
Objection to claim 3 is withdrawn in view of Applicant’s amendment to the claim 3 filed on July 12, 2021 to correct the informality correcting the spelling of the word "Case" to read "Cas". 

Claim Rejections - 35 USC § 102 – withdrawn
Rejection of claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cann et al. 2016 (US 20160017396 A1, published January 21, 2016; as cited in the IDS filed on October 31, 2018) are withdrawn in view of Applicant’s amendment to claim 1 to recite “and adding an exonuclease into the sample to digest unbound nucleic acid while Cas endonuclease is bound to the target nucleic acid”.

Claim Rejections - 35 USC § 102 - maintained
Claims 1-3, 5-9, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gourguechon et al. 2016 (WO 2016100955 A2; published June 23, 2016; as cited in the IDS filed on October 25, 2018).  This rejection is modified in view of Applicant’s amendment to claim 1 and cancellation of claim 4.
Regarding claims 1, 3, and 5, Gourguechon et al. teaches methods and compositions for enriching for sequences of interest from a sample and/or partitioning of sequences from a et al. further teaches obtaining a sample selected from whole blood, plasma, serum, tears, saliva, mucus, cerebrospinal fluid, feces, and urine (see para 0110 and claim 25).  Gourguechon et al. further teaches the nucleic acids of the invention are either provided or extracted from a sample (see para 0114).  Claim 1 recites, “the method comprising”, which allows additional steps to achieve enriching a sample.  Gourguechon et al. teaches isolating target nucleic acids before introducing Cas endonuclease (see claim 67) and after introducing Cas endonuclease (see claims 2 and 51).  Gourguechon et al. further teaches a method of enriching a sample by contacting target nucleic acids with a plurality of CRISPR-Cas system protein-gRNA complexes and treating the sample with exonucleases to digest unbound nucleic acid and enrich the bound nucleic acids (see claim 31 and para 0181-0182).
Regarding claim 2, Gourguechon et al. teaches catalytically inactive CRISPR-Cas complexes with guide RNAs bound to target nucleic acid sequences that prevent dCas9 from cutting the target nucleic acid (see para 0162-0164).
Regarding claim 6, Gourguechon et al. teaches the method of claim 1, wherein the target nucleic acid comprises cDNA (see para 0210).
Regarding claim 7, Gourguechon et al. teaches isolating target nucleic acids before introducing Cas endonuclease (see claim 67) and after introducing Cas endonuclease (see claims 2 and 51).
Regarding claim 8, Gourguechon et al. teaches the method of claim 1, further comprising amplifying the target nucleic acid sequences (see para 0164 and 0185).
Regarding claim 9, Gourguechon et al. teaches the method of claim 8, further comprising sequencing target nucleic acids and analyzing the sequence reads to provide genetic information of a subject (see paras 0018 and 0203-0204).
Regarding claim 13-14, Gourguechon et al.
Regarding claim 15, Gourguechon et al. teaches detecting target nucleic acid by labelling the target DNA with a biotin label, separating the bound portion from other components by binding an affinity tag, and eluting from the Cas9/gRNA complex and amplifying and sequencing the target DNA (see para 0164, 0193 and Example 9).  
Regarding claim 16 and 17, Gourguechon et al. teaches the method of claim 15, wherein intact DNA uncut by Cas9 carries a biotin label.  Gourguechon et al. further teaches that the labelled DNA be recovered by adding streptavidin beads and captured using a magnetic stand (see Example 9).  
Regarding claim 18 and 19, Gourguechon et al. teaches detecting target nucleic acids applying the sample to a column (see paras 0012 and 0197-0198 and claim 43).
Regarding claim 20, Gourguechon et al. teaches enriching target DNA using a CRISPR-Cas system and detecting the target nucleic acid with gel electrophoresis (see paras 0201 and 0261).

Response to Arguments
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive.  Applicant argues that Cann et al. and Gourguechon et al. fail to report any method that involves binding Cas to a nucleic acid while digesting unbound nucleic acid with exonuclease.  The Office submits that Cann et al. does not disclose a method of binding Cas to a nucleic acid while digesting unbound nucleic acid with exonuclease.  Accordingly, the rejection of claims 1-3 and 5-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cann et al. has been withdrawn.  
The Office, however, directs Applicant to several embodiments involving Cas complexes binding nucleic acids while digesting unbound nucleic acid with exonuclease, as described by Gourguechon et al. discussed in the 35 U.S.C. 102 discussion above (see paras 0110, 0162-0164 and 0181-0182).  Applicant is pointing out embodiments that the Office is not relying on.  et al. is maintained.

Claim Rejections - 35 USC § 103 – maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cann et al. 2016 (US 20160017396 A1, published January 21, 2016; as cited in the IDS filed on October 31, 2018) in view of Gourguechon et al. 2016 (WO 2016100955 A2; published June 23, 2016; as cited in the IDS filed on October 25, 2018).  This rejection is modified in view of Applicant’s amendment to claim 1 and cancellation of 4.  
Regarding claim 1, Cann et al. teaches a variety of methods for enriching target nucleic acids. The method teaches using CRISPR-Cas systems to form a complex with the target nucleic acids, separating the complex, and thereby enriching the target nucleic acid (see abstract, para 0006, and Example 1).  Cann et al. further teaches obtaining the target DNA from a subject’s plasma or serum (see claim 22).  Claim 1 recites, “the method comprising”, which allows additional steps to achieve enriching a sample.  Cann et al.
Regarding claim 2, Cann et al. teaches RNA-guided protein Cas endonuclease contains two catalytically inactive nuclease domains (see para 0015, 0163, and 0167).
Regarding claim 3, Cann et al. teaches contacting target nucleic acid with a population of Cas9 proteins programmed with a set of crRNAs that are complimentary to a series of different regions of the target nucleic acid (see claim 25).  Cann et al. further teaches a method for targeted haplotype sequencing using CRISPR-Cas systems where Cas9 proteins remain associated with the ends of cleaved DNAs (see para 0218).
Regarding claim 5, Cann et al. teaches bodily fluid samples comprising plasma and serum (see claim 22) and maternal plasma and blood (see para 0164 and 0168).
Regarding claim 6, Cann et al. teaches the target nucleic acid comprising cell free DNA (cfDNA) (see claim 22 and para 0157).  Cann et al. further teach methods of enriching and/or detecting target nucleic acids in circulating tumor DNA (ctDNA) from cancer patients (see para 0156 and 0165).
Regarding claim 7, Cann et al. teaches isolating the target nucleic acid from the CRISPR-Cas and gRNA complex and further teaches isolating the target nucleic acid from the polynucleotide population (see para 0122 and 0152).
Regarding claim 8, Cann et al. teaches amplifying the targeted nucleic acid to yield amplicons (see para 0007, 0140, 0155, 0167, and Examples 2 and 4).  
Regarding claim 9, Cann et al. teaches methods for sequencing target DNA sequences from ctDNA isolated from cancer patients and analyzing the target DNA sequences to describe one or more mutations in a subject to detect mutations in key genes that have relevance for treatment decisions (see para 0156 and 0167).  
Regarding claims 10-11, Cann et al.
Regarding claim 12, Cann et al. teaches more sensitive methods of enriching and detecting single nucleotide variants (SNV), including point mutations and SNPs, present in cell free DNA sample in the 0.01% to 0.1% frequency range (see para 0166).
Regarding claims 13 and 14, Cann et al. teaches detecting the target nucleic acid by hybridizing the target nucleic acid to a biotinylated capture probe or to a primer for detection or amplification (see Example 1, Fig. 9, Example 6, and 0151).  Cann et al. further teaches detecting the target nucleic acid by labelling the target nucleic acid with detectable capture tags, such as biotinylated dNTP, oligo probes, or double-stranded nucleic acid adapters (see para 0184).
Regarding claims 15 and 16, Cann et al. teaches methods of detecting the target nucleic acid with a CRISPR-Cas system containing a Cas9 protein and a crRNA-tracrRNA chimera added and binding to a target DNA sequence to form a complex. The Cas9 protein is labeled with a capture tag, through which the complex is separated. The target DNA is then isolated from the complex (see para 0058, 0152, and Example 6).
Regarding claims 17-19, Cann et al. teaches detection of target nucleic acids where Cas9 complexes with fragmented target BRAF DNA are isolated using streptavidin coated magnetically responsive beads (see para 0058, Fig. 14, and Example 7). 
Regarding claim 20, Cann et al. teaches enriching target DNA using a CRISPR-Cas system and detecting the target nucleic acid with gel electrophoresis (see para 0232 and 0261).
Cann et al. does not teach introducing an exonuclease to the bodily fluid sample to digest unbound nucleic acid.
Gourguechon et al.’s disclosure is directed to methods and compositions for depleting targeted nucleic acid sequences from a sample, enriching for sequences of interest from a sample, and/or partitioning of sequences from a sample using CRISPR-Cas system protein-gRNA complexes (see abstract and para 0010).  Gourguechon et al. teaches embodiments with et al. further teaches catalytically inactive CRISPR-Cas complexes with guide RNAs bound to target nucleic acid sequences that prevent dCas9 from cutting the target nucleic acid (see para 0162-0164).
Regarding claim 1, Gourguechon et al. teaches a method of enriching a sample by contacting target nucleic acids with a plurality of CRISPR-Cas system protein-gRNA complexes and treating the sample with exonucleases to enrich the bound nucleic acids (see para 0181-0182).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of claim 1 disclosed by Cann et al. with the exonucleases described by Gourguechon et al.  The ordinary artisan would have been motivated to combine the methods of Cann et al. and Gourguechon et al. to provide improved methods of enriching and detecting tumor mutations in cancer patients with increased sensitivity by digesting and removing unwanted nucleic acids. The ordinary artisan would have had a reasonable expectation of success because both Cann et al. and Gourguechon et al. are directed to improved methods of detecting target nucleic acids and can be used to diagnose and/or treat patients.
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Thus, the claimed invention as a whole is prima facie obvious.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gourguechon et al. 2016 (WO 2016100955 A2; published June 23, 2016; as cited in the IDS filed on October 25, 2018) as applied to claims 1-3, 5-9, and 13-20 above, and further in view of Cann et al. 2016 (US 20160017396 A1, published January 21, 2016; as cited in the IDS filed on This rejection is modified in view of Applicant’s amendment to cancel claim 4.
The teachings of Gourguechon et al. are applied to claims 10-12, as they are applied to claims 1-3, 5-9, and 13-20 under 35 U.S.C. 102 above.  Gourguechon et al. does not teach the method of claim 1 further comprising analyzing the target nucleic acid to describe one or more mutations in a subject or that the mutation is specific to a tumor.  Gourguechon et al. further does not teach the method of claim 11, wherein the mutations specific to a tumor are present at no more than about 0.01% of cell-free DNA in the bodily fluid sample.
Cann et al.’s disclosure is directed to a variety of methods for enriching target nucleic acids using CRISPR-Cas systems to form a complex with the target nucleic acids, separating the complex, and thereby enriching the target nucleic acid (see abstract).  Cann et al. further teaches methods for improving enriching and/or detecting mutations from cell free DNA isolated from maternal plasma and cancer patients (see para 0156 and 0165). 
Regarding claims 10-11, Cann et al. teaches methods used to diagnose a cancer having analyzed the target nucleic acid to describe one or more mutations specific to a tumor in a subject and to monitor tumor progression and/or test a tumor patient's response to targeted drug treatments (see para 0165 and 0166). 
Regarding claim 12, Cann et al. teaches more sensitive methods of enriching and detecting single nucleotide variants (SNV), including point mutations and SNPs, present in cell free DNA sample in the 0.01% to 0.1% frequency range (see para 0166).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of claim 1 disclosed by Gourguechon et al. to detect specific mutations from cell free DNA isolated from subjects as described by Cann et al.  Gourguechon et al. even teaches a method of enriching target nucleic acids, wherein the target nucleic acid sequences comprise less than 0.01%- 0.001% of the sample (see para 0179), providing greater sensitivity compared to Cann et al.’s method (less than et al. and Cann et al. to provide improved methods of enriching and detecting tumor mutations in cancer patients with increased sensitivity.  The ordinary artisan would have had a reasonable expectation of success because both Gourguechon et al. and Cann et al. are directed to improved methods of detecting target nucleic acids with CRISPR/Cas systems and can be used to diagnose and/or treat patients.
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Thus, the claimed invention as a whole is prima facie obvious.

Response to Arguments
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive.
Applicant argues that Cann et al. and Gourguechon et al., combined in any fashion, do not teach or suggest digesting non- target nucleic acid with exonuclease while Cas is bound to target nucleic acid.  The Office submits that Cann et al. does not disclose a method of binding Cas to a nucleic acid while digesting unbound nucleic acid with exonuclease.  Applicant is pointing out embodiments in Gourguechon et al. that the Office is not relying on.  The Office directs Applicant to several embodiments involving Cas endonuclease binding nucleic acids while digesting unbound nucleic acid with exonuclease, as described by Gourguechon et al. discussed in the 35 U.S.C. 102 discussion above (see paras 0110, 0162-0164 and 0181-0182).
  Accordingly, the rejection of claims 1-3 and 5-20 under 35 U.S.C. 103 as being unpatentable over Cann et al., in view of Gourguechon et al. is maintained.  The rejection of et al., as applied to claims 1-3, 5-9, and 13-20 above, and further in view of Cann et al. is maintained.  

Double Patenting - maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/179,523 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.  This rejection is modified in view of Applicant’s amendment to cancel claim 4.
Claims 1-20 of the '523 application encompass a method of enriching a sample, the method comprising: obtaining a bodily fluid sample comprising a target nucleic acid; binding Cas endonuclease and guide RNA that targets the target nucleic acid to a particle to form a particle complex; and introducing the particle complex to the sample to bind to the target nucleic acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 5-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/177,784 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.  This rejection is modified in view of Applicant’s amendment to cancel claim 4.
Claims 1-19 of the '784 application encompass a method of enriching a sample, the method comprising: obtaining a plasma sample comprising a target nucleic acid; introducing Cas endonuclease to the plasma sample to bind to the target nucleic acid, wherein the Cas endonuclease is not dCas9; and introducing an exonuclease to the plasma sample to digest unbound nucleic acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5, 6, 9-11, 13-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6-12, 14, 15 of copending Application No. 16/159,116 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims. This rejection is modified in view of Applicant’s amendment to cancel claim 4.
Claims 1, 2, 4, 6-12, 14, 15  of the '116 application encompass a method of monitoring cancer recurrence in an individual, the method comprising: obtaining a biological sample from an individual having been treated for cancer; introducing one or more Cas endonuclease/guide RNA complexes into the sample in which guide RNAs target passenger mutations in a sequence specific manner; and detecting the presence of passenger mutations in the sample.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, and 8-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9-11, 12, 15, and 17-19 of copending Application No. 16/007,541 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.  This rejection is modified in view of Applicant’s amendment to cancel claim 4.
Claims 1, 6, 7, 9-11, 12, 15, and 17-19 of the '541 application encompass a method of detecting a target nucleic acid, the method comprising: obtaining a sample comprising a target nucleic acid; binding Cas endonuclease and guide RNA that targets the target nucleic acid to a particle to form a particle complex; and introducing the particle complex to the sample to bind to the target nucleic acid.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 5-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-20 of copending Application No. 16/007,498 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims. This rejection is modified in view of Applicant’s amendment to cancel claim 4.
Claims 1-3 and 7-20 of the '498 application encompass a method of enriching a sample, the method comprising: obtaining a serum or plasma sample comprising a target and non-target nucleic acid; introducing a Cas endonuclease and guide RNA that targets the target nucleic acid in a sequence-specific manner; and digesting, while the protein is bound to the target, the non-target nucleic acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	Applicant’s arguments filed July 12, 2021 have been fully considered but they are not persuasive.  Applicant argues that they will consider a terminal disclaimer upon a finding of allowable subject matter.
	However, no claims are allowed and therefore the rejection is proper.
Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636